
	
		I
		112th CONGRESS
		1st Session
		H. R. 1862
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Bilbray (for
			 himself, Ms. DeGette,
			 Mr. Dent, Mr. Gerlach, Mr.
			 Holt, Ms. Fudge,
			 Mr. Butterfield, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To launch a national strategy to support regenerative
		  medicine through funding for research and commercial development of
		  regenerative medicine products and development of a regulatory environment that
		  enables rapid approval of safe and effective products, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Regenerative Medicine Promotion Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Report on ongoing Federal programs and activities
				regarding regenerative medicine.
					Sec. 4. Establishment of regenerative medicine coordinating
				council.
					Sec. 5. Grants for basic or preclinical research into
				regenerative medicine.
					Sec. 6. Grants for development of drugs, biological products,
				medical devices, and biomaterials for use in regenerative medicine.
					Sec. 7. Supporting innovation in regenerative medicine through
				cures acceleration network.
					Sec. 8. Funding for food and drug administration
				research.
				
			2.FindingsCongress finds the following:
			(1)Regenerative
			 medicine has the potential to treat many chronic diseases, promote economic
			 growth, and reduce health care spending in the United States.
			(2)Regenerative
			 medicine products have already successfully treated numerous health conditions,
			 and have the potential to provide cures, treatments, and diagnostics for a
			 range of diseases and disabilities including diabetes, spinal cord injury,
			 heart disease, stroke, and various forms of cancer.
			(3)A
			 United States national strategy on regenerative medicine is critical to ensure
			 that this technology fulfills its potential to cure and treat diseases and
			 disabilities, reduce overall health spending, and promote economic
			 growth.
			(4)The Department of
			 Defense has stated that regenerative medicine has the potential to treat many
			 battlefield injuries such as burns, that it has the potential to heal wounds
			 without scarring, and that it has the potential to be used for traumatic brain
			 injury and other forms of trauma, craniofacial reconstruction, limb
			 reconstruction, regeneration, and transplantation.
			(5)The Department of
			 Health and Human Services and the Multi-Agency Tissue Engineering Science
			 Interagency Working Group have endorsed a national initiative to support
			 research and product development in regenerative medicine.
			(6)The Department of
			 Health and Human Services has said the potential benefits of regenerative
			 medicine in improved health care and economic savings are enormous. States that
			 have invested in regenerative medicine have experienced economic growth and see
			 future growth potential, including an increase in biotech employment, payroll
			 increases, and proportional impacts on tax receipts.
			3.Report on ongoing
			 Federal programs and activities regarding regenerative medicineNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 provide for the completion, and submission to the Congress, of a report
			 identifying all ongoing Federal programs and activities regarding regenerative
			 medicine.
		4.Establishment of
			 regenerative medicine coordinating council
			(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish, within six months of
			 the enactment of this Act, in the Office of the Secretary, a Regenerative
			 Medicine Coordinating Council (in this section referred to as the
			 Council).
			(b)CompositionThe
			 Council shall be composed of the following:
				(1)The Secretary of
			 Commerce.
				(2)The Secretary of
			 Defense.
				(3)The Secretary of
			 Health and Human Services.
				(4)The Secretary of
			 the Treasury.
				(5)The Secretary of
			 Veterans Affairs.
				(6)The Administrator
			 of the Agency for Healthcare Research and Quality.
				(7)The Administrator
			 of the Centers for Medicare & Medicaid Services.
				(8)The Commissioner
			 of Food and Drugs.
				(9)The Director of
			 the National Institutes of Health.
				(10)The Director of
			 the National Institutes of Standards and Technology.
				(11)The members
			 appointed by the Secretary under subsection (d).
				(c)ChairThe
			 Secretary of Health and Human Services shall be the Chair of the
			 Council.
			(d)Members
			 appointed by secretaryThe Secretary shall appoint at least 5
			 persons to serve as members of the Council under subsection (b)(11). The
			 members of the Council appointed under the preceding sentence shall include
			 persons with expertise in third-party payment, regenerative medicine
			 researchers from academic institutions, patient advocates, persons with
			 expertise in drug discovery, persons with expertise in drug development,
			 persons with expertise in basic research, persons with expertise in
			 translational research, persons with expertise in medical device development,
			 persons with expertise in biomaterials, clinicians, and persons with expertise
			 in clinical research.
			(e)FunctionsThe
			 Council shall—
				(1)consult with, and
			 provide information to, the Secretary of Health and Human Services for purposes
			 of implementing any recommendations in the report required by section 3;
				(2)prepare, and keep
			 up-to-date, a national strategy to support research into regenerative medicine
			 and the development of drugs, biological products, medical devices, and
			 biomaterials for use in regenerative medicine;
				(3)prepare a plan
			 specifying priorities for research into regenerative medicine;
				(4)not later than 1
			 year after the date of the enactment of this Act, establish priorities for the
			 award of grants under sections 5 and 6 (relating to grants for basic or
			 preclinical research into regenerative medicine and for development of drugs,
			 biological products, medical devices, and biomaterials for use in regenerative
			 medicine, respectively);
				(5)identify sources
			 of funding for research into regenerative medicine;
				(6)identify areas
			 where such funding is inadequate;
				(7)make
			 recommendations regarding Federal regulatory, reimbursement, tax, and other
			 policies that will support development and marketing of regenerative medicine
			 products;
				(8)facilitate
			 development of consensus standards regarding scientific issues critical to
			 regulatory approval of regenerative medicine products; and
				(9)determine the need
			 for establishing centers of excellence or consortia to further advance
			 regenerative medicine.
				(f)Transparency;
			 reporting requirements
				(1)TransparencyThe
			 Council shall adopt procedures to ensure the receipt of public input, such as
			 holding public stakeholder meetings or creating advisory boards.
				(2)Annual
			 reportsThe Council shall submit an annual report on its
			 activities to the Congress, the Director of the National Institutes of Health,
			 and the Commissioner of Food and Drugs. Each such report shall—
					(A)provide details on
			 progress in meeting goals identified by the Council for regenerative
			 medicine;
					(B)make
			 recommendations regarding funding, regulatory, or other policies to achieve
			 regenerative medicine goals identified by the Council;
					(C)identify all
			 regenerative medicine products currently on the market and those in
			 development;
					(D)identify
			 regenerative medicine research and technological advances and discoveries that
			 occurred in the previous year; and
					(E)assess the impact
			 of regenerative medicine on the Nation’s economy, including with respect
			 to—
						(i)the
			 number of people employed in companies or research institutions working in
			 regenerative medicine;
						(ii)the
			 number of companies pursuing regenerative medicine products;
						(iii)increases in tax
			 revenues; and
						(iv)the
			 impact on national health spending.
						5.Grants for basic
			 or preclinical research into regenerative medicine
			(a)Grants for basic
			 or preclinical researchThe Secretary may make grants to eligible
			 entities for the purpose of funding basic or preclinical research into
			 regenerative medicine.
			(b)ConditionsThe
			 Secretary may make a grant under this section for research only if—
				(1)the research is
			 carried out directly by the grant recipient;
				(2)the research is
			 partly funded by one or more private entities; and
				(3)the amount of the
			 grant does not exceed the total amount provided for the research by private
			 entities (other than the grant recipient itself).
				(c)Terms and
			 conditionsA grant under this section may be made on such terms
			 and conditions as the Secretary determines appropriate.
			(d)PriorityIn
			 awarding grants under this section, the Secretary shall take into consideration
			 the priorities established by the Regenerative Medicine Coordinating Council
			 under section 4(e).
			(e)DefinitionsIn
			 this section:
				(1)The term
			 eligible entity means a nonprofit entity or an institution of
			 higher education.
				(2)The term
			 institution of higher education has the meaning given that term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(3)The term
			 nonprofit entity means an entity that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
			 and
					(B)is exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(a)).
					(4)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the National Institutes of Health.
				6.Grants for
			 development of drugs, biological products, medical devices, and biomaterials
			 for use in regenerative medicine
			(a)Grants for drug
			 developmentThe Secretary may make grants to eligible entities
			 for the purpose of funding projects that have as their aim—
				(1)the research and
			 development of drugs, biological products, medical devices, and biomaterials
			 for use in regenerative medicine; and
				(2)the making of an
			 investigational new drug application with respect to such drugs or biological
			 products, or the making of an investigational device exemption application with
			 respect to such devices, by not later than the end of the 4-year period
			 beginning on the date on which such grant is made.
				(b)Terms and
			 conditionsA grant under this section may be made on such terms
			 and conditions as the Secretary determines appropriate.
			(c)PriorityIn
			 awarding grants under this section, the Secretary shall take into consideration
			 the priorities established by the Regenerative Medicine Coordinating Council
			 under section 4(e).
			(d)DefinitionsIn
			 this section:
				(1)The term
			 biological product has the meaning given the term in section
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)).
				(2)The terms
			 drug and medical device have the meanings given to
			 the terms drug and device, respectively, in section
			 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(3)The term
			 eligible entity means a collaborative partnership
			 including—
					(A)a qualified
			 nonprofit entity or an institution of higher education; and
					(B)a for-profit
			 entity.
					(4)The term
			 institution of higher education has the meaning given that term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
				(5)The term
			 investigational new drug application means an investigational new
			 drug application that is made to the Food and Drug Administration under section
			 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 505(i)).
				(6)The term
			 investigational device exemption application means an application
			 for an investigational device exemption that is made to the Food and Drug
			 Administration under section 520(g) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360j(g)).
				(7)The term
			 qualified nonprofit entity means an entity that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
			 and
					(B)is exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(a)).
					(8)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the National Institutes of Health.
				7.Supporting
			 innovation in regenerative medicine through cures acceleration
			 networkSection 402C of the
			 Public Health Service Act (42 U.S.C. 282d) is amended—
			(1)in subsection (d),
			 by adding at the end the following:
				
					(7)CollaborationWith
				respect to activities of the Board relating to medical products and behavioral
				therapies for use in regenerative medicine, the Board shall collaborate with
				the Regenerative Medicine Coordinating
				Council.
					;
				and
			(2)in subsection
			 (e)(3), by adding at the end the following:
				
					(D)The cures
				acceleration awards with respect to products and therapies for use in
				regenerative medicineThe Director of NIH may, without regard to
				subparagraphs (A), (B), and (C), provide assistance under paragraph (1) with
				respect to medical products and behavioral therapies for use in regenerative
				medicine, including assistance—
						(i)to
				perform clinical trials under a protocol approved by the Commissioner of Food
				and Drugs or studies which use good manufacturing practice or good laboratory
				practice procedures and the data from which are intended for inclusion in an
				investigational new drug application or an investigational device exemption
				application; or
						(ii)to perform basic
				research or preclinical studies in regenerative medicine the data from which
				are not intended for inclusion in an investigational new drug application or an
				investigational device exemption
				application.
						.
			8.Funding for food
			 and drug administration research
			(a)GrantsThe
			 Secretary may—
				(1)conduct, support,
			 or collaborate in regulatory research for the purpose of assisting the Food and
			 Drug Administration to perform its functions with respect to regenerative
			 medicine; or
				(2)make grants to
			 fund regulatory research for such purpose.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 regulatory research means research regarding development,
			 evaluation, and availability of new or improved tools, methods, standards, and
			 applied science that support a better understanding and improved evaluation of
			 product safety, quality, effectiveness, and manufacturing throughout the
			 product life cycle.
				(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs.
				
